Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/1/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the limitation “adjusting the 3D model to the proposal model in the one or more selected regions based on at least one strength factor” is indefinite, i.e. it is not clear what adjustment is being performed, except that it is supposedly different from a replacement operation as recited in claim 1 (formerly alternative (i)), and it is not clear how the undefined adjustment is affected by a strength factor.  While Applicant’s disclosure mentions applying adjustment using a strength (e.g., page 11), the corresponding description merely describes desired results, rather than describing any particular adjustment operation that achieves the results, i.e. although positions of “each pixel” are mentioned, there is no disclosure describing how pixels correspond to the model, per se.  Further, “adjusting” one model “to” another model based on a strength factor does not correspond to any particular genus of operations as would be understood by those of ordinary skill in the art, i.e. models may have particular editing functions performed on them to generate different models, but there is no identifiable genus of operations known to those of ordinary skill in the art which correspond to the claimed “adjusting” step of one model “to” another, such that the scope of the claim is not defined, i.e. whether a given operation falls within the scope of the claim would be entirely subjective, e.g. it is reasonable to interpret the limitation as excluding performing no modification to the 3D model (i.e. an interpretation where “adjusting” requires doing something to modify the 3D model from its original state), but it is also reasonable to interpret the limitation as including performing no modification to the 3D model (i.e. an interpretation where a 0% strength corresponds to “adjusting” the 3D model to be unchanged).  Therefore the claim limitation is indefinite.  Depending claim 20, reciting an “adapting” step instead of an “adjusting” step is rejected under the same rationale.
Claim 20 recites “a transition region is defined around the one or more selected regions, wherein the 3D model is adapted in the transition region to the proposal model according to a strength factor”.  Aside from the indefiniteness of the “adapting” step, as addressed in the rejection above, the claim scope is indefinite in the instance where the entire 3D model is the selected region(s).  That is, claim 19 allows for “(i) the 3D model” to be the selected regions.  A transition region, per se, would correspond to a transition from one thing to another, but if the entire 3D model is the selected region, then the transition region is undefined, i.e. there is no additional region to transition to from the selected region.  However, the claim still appears to require defining a transition region in any instance, i.e. defining something, although in the instance where the entire 3D model is selected, there is nothing to define, leaving the scope of the claim indefinite.  For purposes of applying prior art, the claim will be interpreted broadly, i.e. in any instance where the entire 3D model is selected as recited in claim 19, claim 20 would be read on inherently, as there would be no transition region to define, or corresponding adaptation to perform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-11, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Computer-aided Framework Design for Digital Dentistry” by Hong-Tzong Yau (hereinafter Yau) in view of “CEREC SW Operator’s Manual Software Version 4.0” by Sirona (hereinafter Sirona) in view of “Surface mesh segmentation and smooth surface extraction through region growing” by Miguel Vieira, et al. (hereinafter Vieira) in view of U.S. Patent 9,396,291 B2 (hereinafter Meier) in view of “Advanced Direct Manipulation of Feature Models” by Rafael Bidarra, et al. (hereinafter Bidarra).
	Regarding claim 1, the limitation “A computer assisted method for editing of a digital 3D model of a dental object using one or more digital tools comprising: producing a 3D model using a dental camera; … selecting at least one digital tool, producing a proposal model, different from the 3D model, by applying the at least one digital tool to the 3D model, computing an effect of the at least one digital tool for the 3D model” is taught by Yau (abstract, section 4.4, “The aim of this paper is to propose a customized dental framework (coping) design system to improve artificial teeth production. First, a structure light optical scanner is used to scan the teeth model. And the registration and triangulation algorithms are used to reconstruct the scanned data to a triangular solid model. In the coping design process, the first part is to find the margin lines of the prepared abutment teeth. Then the non-uniform offsetting and shelling algorithm is proposed to create the coping shell model with variable thickness. When restoring an edentulous space with a fixed partial denture that will crown the teeth adjacent to the space and bridge the gap with a pontic the restoration is referred to as a bridge. When the size or shape of coping and pontic models are not correct, some deformation tools are proposed to edit manually.”, “The deformation tools are needed when the size or shape of coping and pontic models are not correct. The deformation tools include global deformation, wax dropping, and local deformation.”  Yau generates an initial 3D model using a dental camera (i.e. the optical scanner), and Yau’s deformation tools are used compute deformations affecting the whole model, although the result may affect some areas more than others, corresponding to producing a proposal model different from the 3D model.  Yau’s system is part of a CAD/CAM system, i.e. computer assisted.)
	The limitation “identifying one or more different regions of the 3D model … wherein at least one region of the one or more different regions of the 3D model corresponds at least in part to an occlusal or incisal or labial or buccal or distal or mesial or lingual or palatal surface of the dental object" is not explicitly taught by Yau (Yau discusses digitizing dental models (section 3) and shows region based labels for showing orientation (e.g. figures 3, 8, and 11) but does not specifically mention identifying the regions as specified in the claim.)  However, this limitation is suggested by Sirona (Sirona describes a user interface for a CAD system for editing dental objects (e.g. the figure at the start of section 2.3 showing an overview of the user interface, including view options), where the dental object may be viewed according to identified regions (section 8.1, "You can use the "View Options" button to display six predefined views. ● "Mesial" ● "Distal" ● "Buccal" / "Labial" ● "Lingual" ● "Cervical" ● "Occlusal" / "Incisal"), and further teaches that the object may be selected according to (identified) morphological regions (section 8.2.9, “Anatomical With the "Auto" function, morphological regions are pre-selected for shaping, e.g. cusps or fissure lines.  Circular With the "Manual" function, a circular region is pre-selected for shaping.”), i.e. identifying regions of the 3D tooth model for controlling viewing and editing operations.  It is additionally noted that although Yau does not mention a type of input device, Sirona suggests a mouse, and associated mouse cursor, may be used for input and selection in the CAD tooth modeling system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system to include Sirona’s CAD tooth modeling system region based controls for viewing and editing, with mouse cursor based input, in order to allow a user to select identified regions either for viewing or for applying the effect of a tool to a limited region.  Aside from being analogous art, Yau's images include region based labels for showing orientation (e.g. figures 3, 8, and 11), and Yau suggests that local deformation may be limited to a selected region (section 4.4.3) such that Sirona’s morphological region selection may assist a user in selecting the desired region(s).
The limitation “identifying one or more different regions of the 3D model by determining a normal vector for each point of the 3D model and combining regions having normal vectors in substantially the same direction into the one or more different regions” is not explicitly taught by Yau as modified by Sirona (Sirona does not disclose the means of identification.)  However, this limitation is taught by Vieira (abstract, “Laser range-scanners are used in fields as diverse as product design, reverse engineering, and rapid prototyping to quickly acquire geometric surface data of parts and models. This data is often in the form of a dense, noisy surface mesh that must be simplified into piecewise-smooth surfaces. The method presented here facilitates this time-consuming task by automatically segmenting a dense mesh into regions closely approximated by single surfaces. The algorithm first estimates the noise and curvature of each vertex. Then it filters the curvatures and partitions the mesh into regions with fundamentally different shape characteristics. These regions are then contracted to create seed regions for region growing. For each seed region, the algorithm iterates between region growing and surface fitting to maximize the number of connected vertices approximated by a single underlying surface.”  Vieira describes a technique for segmenting acquired 3D data using a seed region growing technique, which includes estimating normals for each vertex (sections 4.1, 4.2), from which curvature can be estimated (section 4.3), which is a measure of how similar the directions of the normal vectors in an area are, i.e. no curvature indicates that the normals are all pointing in the same direction, or are flat, whereas other types of curvature indicate other regions having normal vectors in substantially the same direction, as described in table 1.  Vieira eliminates sharp edges from consideration (section 4.4), i.e. regions having normal vectors in substantially different directions.  As described in section 5, the curvatures are used to identify seed regions having similar geometric properties, followed by region growing (section 6) to add vertices to each region which are compatible with the geometric properties of the region, thereby partitioning the model into regions having similar geometric properties according to the curvature of the vertices, which is a measure of how similar the directions of the normal vectors in an area are.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, to incorporate Vieira’s seed region growing technique in order to identify regions of the model, because Vieira describes details of a technique for identifying regions of a scanned 3D model, whereas Yau and Sirona do not disclose details of region identification.  Additionally, Vieira’s technique is intended for reverse engineering/rapid prototyping applications, which corresponds to dental CAD/CAM techniques, i.e. in dental CAD/CAM, the shape of an existing or missing tooth (or portion thereof) is modeled for the purpose of manufacturing a replacement or support structure using 3D modeling, corresponding to both reverse engineering (i.e. generating a 3D model of an existing object) and rapid prototyping (i.e. manufacturing a 3D object from a 3D model).  
The limitation “wherein the at least one digital tool corresponds each point of the 3D model to a point of the proposal model by a direction determined by the normal vector and by a distance computed by an approximation or adaptation to neighboring structures that are in the form of 3D datasets” is partially taught by Yau (Section 4.4, as discussed above, describes tools for editing the 3D model using deformations, resulting in an edited (proposal) model where every element (e.g. point, pixel, etc.) has a corresponding element in the original 3D model, with the positional distance between the corresponding elements being determined based on the effect of the tool.  Additionally, Yau’s 3D model includes the neighboring teeth, e.g. as shown in figures 6-8.  Yau does not explicitly teach the use of a tool which creates an edited model having correspondence of elements to the original model “by a direction determined by the normal vector and by a distance computed by an approximation or adaptation to neighboring structures that are in the form of 3D datasets”)  However, this limitation is suggested by Meier (Meier describes a digital tool for performing Laplacian surface deformation to match a tooth template model to a prepared part of a rest tooth, comprising “automatically generating a line which is going through a point, such as a vertex or a point inside a polygonal of a mesh, on the surface of the rest tooth or the tooth template and which is directed along the normal direction at said point” (e.g. col 1, line 64 – col 2, line 18) and further iteratively moving the template point(s) (handle) towards the corresponding rest tooth point(s) (target) along the line(s) between the points (e.g. col 4, lines 4-37) as well as adapting the tooth template model to neighboring teeth (e.g. col 6, lines 30-37), where Meier describes details of performing Laplacian surface deformation in columns 7-12.  Meier indicates that Laplacian surface deformation is intended to aid in dental CAD for computing the correct morphology of a missing chewing surface, by saving the user time and providing better results (col 1, lines 12-19), and further that the deformation can be limited on a regional basis (col 8, lines 17-28).)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, incorporating Vieira’s seed region growing technique, to include Meier’s Laplacian deformation tool in order to save the user time and provide better results in computing the correct morphology for a missing chewing surface (Meier, col 1).  In the combination, Meier’s Laplacian deformation tool would be one of the available deformation tools for editing Yau’s dental model (section 4.4), allowing a user to attempt to automatically improve the fit of the template model (i.e. Yau’s coping model(s)) to the rest tooth and neighboring teeth present in the model.
	The limitation “wherein the at least one digital tool affects the different regions of the one or more regions differently while retaining the characteristic shapes of the dental object" is taught by Yau as modified in view of Meier (Yau’s deformation tools affect the different regions differently, e.g. global deformation increases cusp height and decreases fissure depth, and the wax dropping tool and local deformation tool are limited to affecting regions of the model, and that the characteristic shapes are retained, i.e. the model retains similar curvatures to the original model, as shown in figures 7-9.  Furthermore, Meier indicates that when the iteration of the Laplacian deformation tool starts with low handle weights, “the shape preservation of the Laplacian surface deformation is predominant” (col 9, lines 8-20), such that the resulting model maintains characteristic dental shapes (col 11, lines 18-26, indicating that the surface of the deformed model which will not be hidden by the rest tooth corresponds to the characteristic shape of the template tooth, e.g. the chewing surface of a molar).  Additionally, it is noted that Meier indicates in region limited Laplacian deformation special care is taken to avoid splitting fissures (col 8, lines 17-28).  Finally, Applicant’s disclosure, e.g. page 8, lines 4-6, indicates that fissures are characteristic shapes, i.e. both Yau and Meier teach that the resulting model retains its characteristic shapes, i.e. fissures, cusps, and curvatures are not so drastically altered that the models are no longer recognizable as human teeth.)
	The limitation “displaying the proposal model together with the 3D model … providing (i) the 3D model or (ii) at least a region of the 3D model or (iii) at least a subregion of the 3D model as one or more selected regions, producing a result model from the 3D model  and the proposal model by replacing the one or more selected regions with a corresponding region of the proposal model … and displaying the result model” is not explicitly taught by Yau or Sirona (Yau (section 4.4) and Sirona (section 8.2) both discuss calculating the effects of tools and showing the results, but do not explicitly suggest showing the result model together with the unchanged model)  However, this limitation is taught by Bidarra (section 4, paragraphs 1, 2, 4-7, "The direct manipulation approach developed should overcome the three disadvantages of traditional feature manipulation mentioned in Section 1. In other words, it is required that (i) feedback is efficient, (ii) that insight into the modelling operation consequences is provided, and (iii) that the relation between what’s manipulated and the way it affects the feature becomes intuitive. For efficient feedback every modelling operation leads to an immediate preview of the result of the operation to the user. This preview is provided through a transparent overlay display of the resulting model. The user has insight on the consequences of the operation, which become clear through the comparison of the original model with the simultaneously displayed preview.”, "When a user selects a feature to be edited it is highlighted with a transparent overlay with a distinguishing color and its available handles are displayed on the screen; see Figure 4.(b). • The user may then edit the handles by dragging them. When the user does so the display is updated according to the change in the parameter. When this happens, all the features which were affected by the variation of the parameter also appear as a transparent overlay; see Figure 4.(c). These changes are not final and can be undone. • When the user chooses to Apply the modelling operations, changes which have been made (and highlighted) previously become final and the full model display is updated with the new parameter values; see Figure 4.(d). • When the user chooses to Dismiss the modelling operation, the changes which have been made since the last Apply are undone.")
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, incorporating Vieira’s seed region growing technique, including Meier’s Laplacian deformation tool, to further include Bidarra’s simultaneous preview display in order to provide a user with efficient feedback on the result of an operation.  In the modification, the initial model (i.e. the claimed 3D model) is displayed along with the preview model (i.e. the claimed proposal model) created as a result of an editing operation, so a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model) or Dismiss (i.e. reject all changes to return to the initial model) the editing operation to create and display a final model (i.e. the claimed result model) or return to the initial model (which is the claimed result model in the case of a dismissal).
	Regarding claim 3, the limitation “wherein the proposal model is displayed transparently in the combined presentation” is taught by Yau as modified by Bidarra (section 4, paragraphs 4-5, “When a user selects a feature to be edited it is highlighted with a transparent overlay with a distinguishing color and its available handles are displayed on the screen; see Figure 4.(b). • The user may then edit the handles by dragging them. When the user does so the display is updated according to the change in the parameter. When this happens, all the features which were affected by the variation of the parameter also appear as a transparent overlay; ; see Figure 4.(c). These changes are not final and can be undone.”  As taught by Bidarra, the preview (proposal) model is displayed transparently.)
Regarding claim 4, the limitation "wherein parts of the 3D model cover parts of the proposal model in the combined presentation " is taught by Yau as modified by Bidarra (Yau, as modified by Bidarra, in the claim 1 rejection, relies on Bidarra’s teaching that the initial (3D) model be displayed opaquely, and the preview (proposal) model be displayed transparently.  In at least some instances, the 3D model would cover parts of the proposal model, and would be displayed opaquely, such that they are displayed in the combined presentation.)
Regarding claim 6, the limitation “wherein the result model and the 3D model are displayed alternately" is taught by Yau as modified by Bidarra (section 4, paragraph 6, “When the user chooses to Apply the modelling operations, changes which have been made (and highlighted) previously become final and the full model display is updated with the new parameter values; see Figure 4.(d).”  As taught by Bidarra, if the changes are accepted and become final, the final (result) model is displayed alone as in figure 4d.)
Regarding claim 7, the limitation “wherein the one or more selected region(s) is/are selected using an input device" is taught by Yau in view of Sirona (section 4.4.3, “In Fig. 9, the green area is selected for deformation. The corresponding control points are calculated when the deformation area is selected. The marked control points can be moved manually”.  As Yau’s system is computerized, it is inherent that the manual selection is performed using an input device.  Further, although Yau does not explicitly mention a particular input device (it is noted that figures 3, 6, and 8 appear to show mouse based interfaces), Yau, as modified in the rejection of claim 1 to include Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, relies on a mouse as an input device for region selection.)
Regarding claim 8, the limitation “wherein a mark, which can be moved and selected using an input device, is displayed on the displayed 3D model for selecting a region” is implicitly taught by Yau (section 4.4.3, “In Fig. 9, the green area is selected for deformation. The corresponding control points are calculated when the deformation area is selected. The marked control points can be moved manually”.  As Yau’s system is computerized, it is inherent that the manual selection is performed using an input device.  Further, although Yau does not explicitly mention a particular input device (it is noted that figures 3, 6, and 8 appear to show mouse based interfaces), Yau, as modified in the rejection of claim 1 to include Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, relies on a mouse as an input device for region selection.  The mouse cursor corresponds to the claimed “mark, which can be moved”.)
Regarding claim 9, the limitation “wherein a region of the proposal model, which corresponds to the selected region, and is captured by the mark, is displayed opaquely and the selected region of the 3D model is displayed transparently or not at all” is partially taught by Yau as modified by Sirona and Bidarra (Yau, as modified by Sirona in the claim 1 rejection, relies on a mouse cursor (mark) to select regions of the 3D model.  Yau, as modified by Bidarra, in the claim 1 rejection, relies on Bidarra’s teaching that the initial (3D) model be displayed opaquely, and the preview (proposal) model be displayed transparently, rather than vice versa as claimed.  It is noted that while Bidarra suggests the preview model should be transparent, rather than the initial model, Bidarra does not suggest any particular advantage of making the preview model transparent as opposed to the initial model, and instead indicates that the benefit comes from the combined display allowing the viewer to differentiate between the models due to one being transparent and one being opaque (section 4, paragraphs 1-2).  Bidarra does not explicitly suggest swapping the transparency selection between the initial model and the preview model.  However, Official Notice is taken of the fact that it is old and well known in the art of computer graphics to adjust color and transparency values in order to improve visibility of objects in a displayed scene during a design phase (i.e. try different coloring or transparency values for different objects to increase contrast/aesthetics/etc.), such that one of ordinary skill in the art would have been motivated to try different coloring and transparency settings in order to improve the visibility of the initial and preview models in Bidarra's simultaneous display, including swapping the suggested transparency values between the initial and preview models.)
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 2/6/18 Office Action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, incorporating Vieira’s seed region growing technique, including Meier’s Laplacian deformation tool, including Bidarra’s simultaneous preview display, to try different coloring and transparency settings in order to improve the visibility of the initial and preview models in Bidarra's simultaneous display, including swapping the suggested transparency values between the initial and preview models.  If the preview model is displayed opaquely and the initial model is displayed transparently, the user still gains the advantage of efficient feedback (Bidarra, section 2, paragraph 4) with potentially better visibility of the objects.  In this combination, Sirona's region based selection, using the mouse cursor, using one of Yao's or Meier’s deformation tools to cause an editing effect, results in an opaque preview (proposal) model being displayed with a transparent initial (3D) model.
Regarding claim 10, the limitation “wherein one or more lines are drawn, moved, changed, and/or merged on the 3D model and the one or more lines are defined and/or changed using the input device" is taught by Yau (section 4.4.1, 4.4.3, figures 7, 9, showing lines being displayed on the model, which are used as control lines for the deformation, i.e. modified by the user using an input device to cause the deformation/editing to occur.)
Regarding claim 11, the limitation “wherein at least one characteristic subregion of the 3D model is automatically identified and displayed and can be changed and/or selected using the input device” is taught by Yau as modified by Sirona (Yau's system, as modified in the rejection of claim 1, includes Sirona's CAD tooth modeling system region based controls for viewing and editing, with mouse cursor based input, in order to allow a user to select identified regions either for viewing or for applying the effect of a tool to a limited region.  Further, the user may select and edit different regions of the model.)
Regarding claim 13, the limitation “wherein cusps and/or fissures are automatically identified as characteristic subregions within an occlusal surface” is taught by Yau as modified by Sirona (Yau's system, as modified in the rejection of claim 1, includes Sirona's CAD tooth modeling system region based controls for viewing and editing, with mouse cursor based input, in order to allow a user to select identified regions either for viewing or for applying the effect of a tool to a limited region.  Further, the user may select and edit different identified morphological regions (section 8.2.9, “Anatomical With the "Auto" function, morphological regions are pre-selected for shaping, e.g. cusps or fissure lines.") of the model.)
Regarding claim 14, the limitation “wherein the cusps and/or fissures are identified by means of the curvature of the occlusal surface" is taught by Yau as modified by Sirona and Vieira (As discussed in the claim 13 rejection above, the user may select and edit different identified morphological regions (section 8.2.9, “Anatomical With the "Auto" function, morphological regions are pre-selected for shaping, e.g. cusps or fissure lines.") of the model.  Further, Vieira, as discussed in the claim 1 rejection above, partitions the model into different regions according to the determined curvature values (e.g. sections 4-6), which includes cusp features (e.g. types 1-3 correspond to “Peak”, “Ridge”, and “Saddle Ridge” features, which may correspond to cusps) and fissure features (e.g. types 7-9 correspond to “Pit”, “Valley”, and “Saddle Valley” features, which may correspond to fissures).)
Regarding claim 15, the limitation “wherein the at least one tool affects identified cusps and fissures differently” is taught by Yau as modified by Meier (Meier indicates when region limited deformation is performed, the bounding box for the region is selected to avoid cutting fissures in the template, which is not necessarily performed for cusps (col 8, lines 17-28).  Additionally, as Meier’s Laplacian deformation tool moves each handle point of the template along separate line towards the rest tooth target points, with each line having a different weighting (e.g. cols 3-4), each handle point, and therefore, the cusps and fissures, would be affected differently by the Laplacian deformation tool.)
Regarding claim 16, the limitation “wherein the at least one tool takes into account neighboring teeth or restorations and/or opposite teeth or restorations and/or an emergence profile from at least one 3D data set" is taught by Yau as modified by Meier (Meier’s Laplacian deformation tool adapts the tooth template model to neighboring teeth (e.g. col 6, lines 30-37)).
Regarding claim 18, the limitation “wherein the one or more selected regions is the 3D model and the result model is the proposal model” is taught by Yau as modified by Sirona and Bidarra (As discussed in the claim 1 rejection above, in the modification, the initial model (i.e. the claimed 3D model) is displayed along with the preview model (i.e. the claimed proposal model) created as a result of an editing operation, so a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model) or Dismiss (i.e. reject all changes to return to the initial model) the editing operation to create a final model (i.e. the claimed result model) or return to the initial model.  That is, as addressed in the independent claim, the one or more selected regions is the full 3D model and the result model is the full proposal model or full 3D model, depending on acceptance or dismissal by the user.)
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except for the limitation “adjusting the 3D model to the proposal model in the one or more selected regions based on at least one strength factor” which is also taught by Yau as modified in view of Bidarra.  That is, as discussed above, in the modification, the initial model (i.e. the claimed 3D model) is displayed along with the preview model (i.e. the claimed proposal model) created as a result of an editing operation, so a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model, corresponding to a “100% strength factor” for all regions, in consideration of Applicant’s disclosure indicating full acceptance corresponds to a 100% selected strength, page 11, lines 21-23) or Dismiss (i.e. reject all changes to return to the initial model, corresponding to a 0% strength) the editing operation to create and display a final model (i.e. a claimed result model) or return to the initial model, which would also be a result model.
Regarding claim 20, the limitation “wherein a transition region is defined around the one or more selected regions, wherein the 3D model is adapted in the transition region to the proposal model according to the strength factor” is taught by Yau as modified in view of Bidarra (as discussed in the claim 19 rejection above, a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model, corresponding to a “100% strength factor” for all regions, in consideration of Applicant’s disclosure indicating full acceptance corresponds to a 100% selected strength, page 11, lines 21-23) or Dismiss (i.e. reject all changes to return to the initial model, corresponding to a 0% strength) the editing operation to create and display a final model (i.e. the claimed result model) or return to the initial model.  In either instance, no transition region is required by the claim to generate the result model, i.e. a 0% strength returns entirely to the initial model, such that no transition region from the 3D model to the proposal model would exist in the result model, which is the 3D model, per se, and similarly, a 100% strength accepts the proposal model in full, such that no transition region from the 3D model to the proposal model would exist in the result model, which is the proposal model, per se.)
Regarding claim 21, the limitation “adjusting by setting each point in the one or more selected region to a positional distance between the two models, according to the strength factor” is taught by Yau as modified in view of Bidarra (as discussed in the claim 19 rejection above, in the modification, the initial model (i.e. the claimed 3D model) is displayed along with the preview model (i.e. the claimed proposal model) created as a result of an editing operation, so a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model, corresponding to a “100% strength factor” for all regions, in consideration of Applicant’s disclosure indicating full acceptance corresponds to a 100% selected strength, page 11, lines 21-23) or Dismiss (i.e. reject all changes to return to the initial model, corresponding to a 0% strength) the editing operation to create and display a final model (i.e. a claimed result model) or return to the initial model, which would also be a result model.  In either instance, no adjustment is required, i.e. a 100% strength factor requires using the points of the proposal model, and a 0% strength factor requires using the points of the initial model, depending on the user’s selection.)
Regarding claim 22, the limitation “further comprising accepting the proposal model or portions thereof using an input device” is taught by Yau as modified in view of Bidarra (As discussed in the claim 1 rejection above, in the modified system, the initial model (i.e. the claimed 3D model) is displayed along with the preview model (i.e. the claimed proposal model) created as a result of an editing operation, so a user may either Apply (i.e. acceptance in full, i.e. replacing all of the regions of the initial model with all of the corresponding regions of the proposal model) or Dismiss (i.e. reject all changes to return to the initial model) the editing operation to create and display a final model (i.e. the claimed result model) or return to the initial model (which is the claimed result model in the case of a dismissal).  Further, as discussed in the claim 1 rejection, the mouse may be used as an input device, although Bidarra’s technique inherently requires an input device, i.e. some device is required to receive the users input of Apply or Dismiss.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Computer-aided Framework Design for Digital Dentistry” by Hong-Tzong Yau (hereinafter Yau) in view of “CEREC SW Operator’s Manual Software Version 4.0” by Sirona (hereinafter Sirona) in view of U.S. Patent 9,396,291 B2 (hereinafter Meier) in view of “Advanced Direct Manipulation of Feature Models” by Rafael Bidarra, et al. (hereinafter Bidarra) as applied to claim 1 above, and further in view of U.S Patent 7,821,513 B1 (hereinafter Bae).
Regarding claim 5, the limitation “wherein a distance between the proposal model and the 3D model is displayed using a color coding of the proposal model” is not explicitly taught by Yau as modified by Bidarra (Bidarra teaches displaying both the initial (3D) and preview (proposal) model resulting from an editing operation, but does not suggest color coding the proposal model according to a distance between the models.) However, this limitation is taught by Bae (col 5, lines 30 – 60, “FIGS. 3A-3C depict the use of the accuracy analyzer facility 5. FIG. 3A depicts original scan data formed into a point cloud model 300 representing a three dimensional object, a computer mouse. The point cloud model 300 includes many small polygons (triangles in the depicted example) 310. FIG. 3B depicts the scan data after the point cloud model 300 has been modified by performing a decimation/simplification operation which combines many small polygons (triangles in the depicted example) into fewer larger polygons (triangles in the depicted example) 320. FIG. 3C shows a deviation analysis provided by the accuracy analyzer facility 5. The deviation analysis is provided to a user as an error map which shows the change between the original/starting scan data depicted in FIG. 3A and the point cloud after modification depicted in FIG. 3B. The error map may include a guide 335 that provides an index to the amount of deviation or other loss of accuracy determined for the different areas of the model. … It will be appreciated that the error map could also convey information using colors and color spectrums instead of using different patterns.  Deviation may be calculated using various methods. The simplest method works from the reference mesh/model and per polygon, finds the closest Polygon Center, Edge or Vertex of the other mesh/model. This distance result represents the deviation.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, incorporating Vieira’s seed region growing technique, including Meier’s Laplacian deformation tool, including Bidarra’s simultaneous preview display, to include Bae’s deviation analysis and color coding of the edited 3D model, in order to provide the user with a visual representation of how the preview (proposal) model deviates from the original model.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Computer-aided Framework Design for Digital Dentistry” by Hong-Tzong Yau (hereinafter Yau) in view of “CEREC SW Operator’s Manual Software Version 4.0” by Sirona (hereinafter Sirona) in view of “Surface mesh segmentation and smooth surface extraction through region growing” by Miguel Vieira, et al. (hereinafter Vieira) in view of U.S. Patent 9,396,291 B2 (hereinafter Meier) in view of “Advanced Direct Manipulation of Feature Models” by Rafael Bidarra, et al. (hereinafter Bidarra) as applied to claim 1 above, and further in view of “Discrete Differential-Geometry Operators for Triangulated 2-Manifolds” by Mark Meyer, et al. (hereinafter Meyer)
Regarding claim 12, the limitation “wherein the different regions are identified by means of averaged normal vectors" is implicitly taught by Yau as modified by Vieira (Vieira does not disclose the full details of curvature estimation, referring the reader instead to Meyer (section 4.3, paragraph 1).)  However, Meyer teaches this limitation (sections 2-5, describes techniques for calculating normal vectors and curvature values for vertices by performing local spatial averaging, including of normal vectors (e.g. section 3.5, paragraph 2).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yau’s CAD tooth modeling system, including Sirona’s CAD tooth modeling system region based controls, with mouse cursor based input, incorporating Vieira’s seed region growing technique, including Meier’s Laplacian deformation tool, including Bidarra’s simultaneous preview display, to use Meyer's calculation of local surface curvature using averaged normal vectors, because Vieira does not disclose the full details of curvature estimation, and instead refers the read to Meyer as the source of the curvature estimation technique, such that one of ordinary skill in the art would be motivated to use Meyer’s local spatial averaging to determine curvature values.

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.
Applicant’s remarks assert that the combination of the rejection does not teach that the characteristic shapes of the dental object are retained.  Applicant’s remarks do not note that Applicant’s disclosure provides a clear indication of “characteristic shapes”, e.g. pages 6-8, where the characteristic shapes are cusps and fissures.  Applicant cites the Oxford dictionary as explaining that deformation changes the normal shape of something, but Applicant’s tools also deform the model, i.e. as explained on page 5 of Applicant’s disclosure, a mouse is used to select, move and/or deform a region.  That is, Applicant’s claims require some change to the shape of the original model, otherwise there is no purpose in comparing or even considering between the proposal model and original model, because they would be the same shape/model.  Further, the Oxford English Dictionary also defines the adjective “characteristic”, (retrieved on 12/2/22 from https://www.oed.com/view/Entry/30649?redirectedFrom=characteristic#eid ) as “That serves to identify or to indicate the essential quality or nature of a person or thing; distinctive; typical.”, i.e. the “characteristic shapes” are those which are used to identify an object as being a human tooth, which are not destroyed simply by performing any deformation to the tooth model as contended by Applicant.  Further, Applicant’s citation to MPEP 2125 is not relevant here, as the examiner has not suggested that the images are indicative of scale or dimensions or measurements, but rather, that “the model retains similar curvatures to the original model”, as shown in figure 7-9.  That is, the object in 9b still has the characteristic shape of a human molar tooth, and Applicant has not provided any explanation to contradict this conclusion.  Therefore, Applicant’s remarks cannot be considered persuasive because they are based on an unreasonable interpretation of “retaining characteristic shapes” to require no shape change caused by the digital tool, while still requiring generating a proposal model having a change in shape caused by the digital tool for comparing to the original model.
Furthermore, Applicant’s remarks do not acknowledge or respond to the citation of Meier further emphasizing the retaining of characteristic shapes such as fissures, i.e. Meier indicates that when the iteration of the Laplacian deformation tool starts with low handle weights, “the shape preservation of the Laplacian surface deformation is predominant” (col 9, lines 8-20), such that the resulting model maintains characteristic dental shapes (col 11, lines 18-26, indicating that the surface of the deformed model which will not be hidden by the rest tooth corresponds to the characteristic shape of the template tooth, e.g. the chewing surface of a molar).  Additionally, it is noted that Meier indicates in region limited Laplacian deformation special care is taken to avoid splitting fissures (col 8, lines 17-28).  That is, similar to the above discussion of Yau, Applicant’s remarks fail to suggest how Meier’s tool would not retain the characteristic shapes, such as fissures, and therefore Applicant’s remarks cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619